Exhibit 10.1

 

RECOGNITION AND ATTORNMENT AGREEMENT

AND

AMENDMENT OF SUBLEASE

 

RECOGNITION AND ATTORNMENT AGREEMENT AND AMENDMENT OF SUBLEASE (the “Agreement”)
made as of the 6th day of November, 2020, by and between 92 HAYDEN AVENUE TRUST,
as landlord (“Landlord”), and KINIKSA PHARMACEUTICALS CORP., a Delaware
corporation, as tenant (interchangeably called “Kiniksa” or “Tenant”).

 

R E C I T A L S

 

By Lease dated May 22, 2008, as amended by First Amendment to Lease dated
November 24, 2015, (collectively, the “Lease”), Landlord did lease to Shire
Human Genetic Therapies, Inc., as successor-in-interest to AMAG
Pharmaceuticals, Inc., (“Original Tenant”) and Original Tenant did lease and
hire from Landlord the entirety of the building on the site known as 100 Hayden
Avenue, Lexington, Massachusetts (the “Building”) as more particularly described
in the Lease (the "Premises").

 

By Sublease Agreement dated as of March 18, 2018 between Original Tenant, as
sublandlord, and Kiniksa, as subtenant, (the Sublease Agreement as amended by
and affected by the documents listed on Exhibit A attached hereto is hereinafter
referred to as the “Sublease”), subleases the entirety of the Premises (referred
to in the Sublease as the “Subleased Premises” and hereinafter as either the
Premises or the Subleased Premises) upon the terms set forth in the Sublease.

 

The term of the Lease is scheduled to expire on August 31, 2021 (the “Lease
Expiration Date”), and the term of the Sublease is scheduled to expire on
August 31, 2021 (the “Sublease Expiration Date”).

 

Landlord and Kiniksa have agreed for Kiniksa to lease the Premises directly from
Landlord upon the Lease Expiration Date and the Sublease Expiration Date. In
order to accomplish said direct leasing, Landlord desires to recognize the
Sublease as a direct lease between Landlord and Kiniksa and Kiniksa desires to
attorn to Landlord respecting the Sublease upon the terms set forth herein.

 

In addition, Landlord and Kiniksa have agreed to extend the term of the Sublease
upon all the same terms and conditions contained in the Sublease, except only as
otherwise specifically modified by this Agreement.

 

Landlord and Kiniksa are entering into this Agreement to set forth said
agreements and amendments.

 



 - 1 - 

 

 

NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration paid by each of the parties to the other, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
provisions herein contained, Landlord and Kiniksa do hereby covenant and agree
as follows:

 

1.The term of the Sublease, which but for this Agreement is scheduled to expire
on August 31, 2021, is hereby extended for the period commencing on September 1,
2021 (the “Extended Term Commencement Date”) and expiring on August 31, 2023
(the “Extended Term”), unless sooner terminated in accordance with the
provisions of the Sublease, upon all of the same terms and conditions contained
in the Sublease, except only as specifically amended by this Agreement (the
Sublease, as modified and extended by this Agreement is herein referred to as
the “Amended Sublease”).

 

2.(a)       In order to induce Landlord to execute this Agreement, Kiniksa
hereby represents and certifies to Landlord as of the date hereof (i) that the
Sublease is unmodified (except as set forth on Exhibit A attached hereto) and in
full force and effect and no rent, additional rent or other amounts thereunder
have been paid in advance of its due date; (ii) that to its actual knowledge
there exists (A) no defaults on the part of the Original Tenant, as sublandlord
under the Sublease and (B) no events which with the passage of time or the
giving of notice or both would constitute a default on the part of Original
Tenant, as sublandlord under the Sublease; (iii) that to the best of its
knowledge Kiniksa has no claims, cause of action or the like against Original
Tenant, as sublandlord under the Sublease or relating to the Premises; (iv) that
Kiniksa has not assigned, transferred, conveyed, mortgaged, pledged,
hypothecated or otherwise encumbered or disposed of the Sublease or any interest
therein and has not further sublet, licensed or concessioned the Premises or any
part thereof and (v) that Kiniksa is the present and sole holder of the
subtenant’s entire interest in the Sublease and the Premises.

 

(b)       In order to induce Kiniksa to execute this Agreement, Landlord hereby
represents and certifies to Kiniksa as of the date hereof (i) that the Lease is
unmodified and in full force and effect; (ii) that to its actual knowledge,
there exists (A) no defaults on the part of Original Tenant, as tenant, under
the Lease and (B) no events which with the passage of time or the giving of
notice or both would constitute a default on the part of Original Tenant, as
tenant under the Lease; and (iii) Original Tenant, as tenant, has no claims,
cause of action or the like against Landlord, as landlord, under the Lease.

 

3.Notwithstanding the expiration of the Lease on August 31, 2021, the Amended
Sublease shall remain in full force effect and in accordance with its terms.

 

4.(a)       From and after the Extended Term Commencement Date, Kiniksa shall be
directly bound to Landlord under all of the terms, covenants, conditions and
provisions of the Amended Sublease for the term thereof with the same force and
effect as if Landlord was the sublandlord and Kiniksa was the subtenant under
the Amended Sublease, and Kiniksa does hereby (i) attorn to Landlord as
Kiniksa’s landlord under the Sublease, as tenant, (ii) affirm its obligations
under the Amended Sublease and (iii) agrees to make payments of all sums due
under the Amended Sublease to Landlord. Said attornment, affirmation and
agreement to be effective and self-operative upon the Extended Term Commencement
Date; provided however, that Landlord and Tenant shall be bound by agreements
contained herein as of the date of this Agreement.

 



 - 2 - 

 

 

(b)       From and after the Extended Term Commencement Date, Landlord shall be
directly bound to Kiniksa under all of the terms, covenants, conditions and
provisions of the Amended Sublease with the same force and effect as if Landlord
was the sublandlord and Kiniksa was the subtenant under the Sublease and from
and after the Extended Term Commencement Date, Landlord will recognize the
Amended Sublease in accordance with the terms thereof. Landlord does hereby
(i) recognize Kiniksa as its tenant under the Amended Sublease, and (ii) affirm
its obligations under the Sublease as landlord. Said recognition, affirmation
and agreement to be effective and self-operative upon the Extended Term
Commencement Date. Said recognition, affirmation and agreement to be effective
and self-operative upon the Extended Term Commencement Date; provided however,
that Landlord and Tenant shall be bound by agreements contained herein as of the
date of this Agreement.

 

5.(a)       Notwithstanding anything contained in the Amended Sublease, Landlord
shall not be (i) liable for any act, omission or default of Original Tenant as
sublandlord under the Sublease; (ii) subject to any offset or defense which
accrued to Kiniksa against Original Tenant as sublandlord under the Sublease;
(iii) bound by any rent, additional rent or other payment paid to Original
Tenant as sublandlord under the Sublease; (iv) bound by any security deposit
which Kiniksa may have paid to Original Tenant under the Sublease or otherwise
unless actually received by Landlord; (v) bound by any notice of termination
given to Original Tenant under the Sublease; (vi) bound by any covenant or
agreement to undertake, perform or complete any work in the Premises or to pay
any construction allowance pursuant to the Lease, Sublease or otherwise prior to
the Extended Term Commencement Date; or (vii) bound by any obligation of
Original Tenant to make any payment to Kiniksa under the Sublease or otherwise
for matters arising or relating to any period, event or activity prior to the
Extended Term Commencement Date.

 

(b)       Notwithstanding anything contained in the Lease, Kiniksa shall not be
(i) liable for any act, omission or default of Original Tenant as tenant under
the Lease; (ii) bound by any notice of default given to Original Tenant as
tenant under the Lease; (iii) bound by any covenant or agreement to undertake,
perform or complete any work in the Premises prior to the Extended Term
Commencement Date; or (vii) bound by any obligation of Original Tenant to make
any payment to Landlord under the Lease or otherwise for matters arising or
relating to any period, event or activity prior to the Extended Term
Commencement Date. For the avoidance of doubt, the parties acknowledge that
Kiniksa is not released of any indemnification obligations of Kiniksa, as
subtenant, under the “Sublease Documents” listed on Exhibit A attached hereto.

 



 - 3 - 

 

 

6.Kiniksa agrees to accept the Premises as of the commencement of the Extended
Term in their as-is condition and Landlord shall have no obligation to perform
any additions, alterations or improvements thereto except for the maintenance
obligations set forth in the Lease.

 

7.From and after the Extended Term Commencement Date, the Sublease is hereby
amended as follows:

 

(a)Kiniksa agrees to pay directly to Landlord, monthly, in advance, on the first
day of each and every calendar month during the Extended Term (and any further
extension thereafter), the Monthly Base Rent and Additional Rent by remittance
to or for the order of Boston Properties Limited Partnership, as agent of
Landlord, either (i) via the VersaPay ARC, Boston Properties on-line Tenant
Portal for which an invite will be sent to Tenant from the VersaPay ARC platform
from the email address noreply@versapay.com (please contact Landlord at
ARDept@bxp.com with any inquiries respecting VersaPay), (ii) by ACH transfer to
Bank of America in Dallas, Texas, Bank Routing Number 111 000 012 referencing
Account Number 3756454460, Account Name of Boston Properties, LP, Tenant’s name
and the Property address or (iii) by mail to P.O. Box 3557, Boston,
Massachusetts 02241-3557.

 

(b)All notices required to be given to Landlord under the Sublease shall be sent
to Landlord in care of Boston Properties, Inc., 800 Boylston Street, Suite 1900,
Boston, Massachusetts 02199-8103, Attention: Regional General Counsel (or to
such other address or addresses as may from time to time hereafter be designated
by Landlord by like notice).

 

(c)Monthly Base Rent shall be payable by Kiniksa to Landlord from September 1,
2021 through August 31, 2022 in the monthly amount of $233,016.67 and from
September 1, 2022 through August 31, 2023 in the monthly amount of $240,007.17.
If Kiniksa exercises its option to extend the term of the Sublease for the
Second Extended Term (defined below), Monthly Base Rent shall be payable from
September 1, 2023 through August 31, 2024 in the monthly amount of $247,207.38.

 

(d)Tenant shall to make electricity payments directly to the utility provider as
set forth in Section 2.8 of the Lease.

 



 - 4 - 

 

 

(e)It is the purpose and intent of Landlord and Tenant that the Sublease as
hereby amended shall constitute, and be construed as, an absolutely net lease,
whereby the Monthly Base Rent shall be a completely net return to Landlord
throughout the Extended Term (and any further extension thereafter) and Tenant
shall be responsible for all costs of Operating Expenses, real estate taxes and
electricity respecting the Premises, the Building and the Site as provided in
the Lease as herein amended. In order to effectuate the intention of Landlord
and Tenant as set forth in this Section 7(e), Sections 2.6 and 2.7 of the Lease
shall be applicable to the Sublease except that the same shall be amended as
follows:

 

(i)          The third, fifth and sixth paragraphs of Section 2.6 of the Lease
(i.e., paragraph carving out expenses in 2009 base year, paragraph defining Base
Operating Expenses, and paragraph defining Base Operating Expenses Allocable to
the Premises) along with the definition of “Base Operating Expenses” in
Section 1.1 of the Lease are hereby deleted in their entirety.

 

(ii)         The first two sentences of the seventh paragraph of Section 2.6 of
the Lease are hereby deleted in their entirety and replaced with the following:

 

During the Lease Term, Tenant shall pay, as Additional Rent, Operating Expenses
Allocable to the Premises on or before the thirtieth (30th) day following
receipt by Tenant of the statement referred to below in this Section 2.6.

 

(iii)        Sections 2.7 (iv), (v) and (vii) of the Lease, as amended, (along
with the definition of “Base Taxes” in Section 1.1 of the Lease) are hereby
deleted in their entirety.

 

(iv)        The first sentence of the first paragraph of Section 2.7 of the
Lease is hereby deleted in its entirety and replaced with the following:

 

During the Lease Term, Tenant shall pay to Landlord, as Additional Rent,
Landlord’s Tax Expenses Allocable to the Premises.

 

(f)On the conditions (which conditions Landlord may waive by written notice to
Tenant) that both at the time of exercise of the option to extend and as of the
commencement of the Second Extended Term (defined below) (i) there exists no
uncured event of default of Kiniksa beyond any applicable grace or cure period
and there have been no more than two (2) default occurrences by Tenant during
the Extended Term, (ii) the Sublease is still in full force and effect, and
(iii) Tenant has neither assigned the Sublease nor sublet more than thirty
percent (30%) of the Premises except for an assignment or subletting pursuant to
Section 5.6.1 of the Lease, Tenant shall have the right to extend the term of
the Sublease upon all the same terms, conditions, covenants and agreements
contained in the Sublease (except for the Monthly Base Rent which shall be
adjusted during the option period as set forth herein) for one (1) period of one
(1) year as hereinafter set forth. The option period is sometimes herein
referred to as the “Second Extended Term.” Notwithstanding any implication to
the contrary Landlord has no obligation to make any additional payment to Tenant
in respect of any construction allowance or the like or to perform any work to
the Premises as a result of the exercise by Tenant of such option. If Tenant
desires to exercise the option to extend the term, then Tenant shall give notice
to Landlord, not later than twelve (12) months prior to the expiration of the
Extended Term of Tenant’s exercise. Upon the giving of such notice, the Sublease
and the term thereof shall be extended, for the Second Extended Term upon all of
the same terms, conditions, covenants and agreements contained in the Sublease
except that the Monthly Base Rent shall be as stated hereinabove for such Second
Extended Term, without the necessity for the execution of any additional
documents (except that Landlord and Tenant agree to enter into an instrument in
writing setting forth such extension); and in such event all references to the
term of the Sublease shall be construed as referring to the term, as so
extended, unless the context clearly otherwise requires.

 



 - 5 - 

 

 

(g)Notwithstanding anything to the contrary contained in the Lease or the
Sublease, (i) Landlord hereby acknowledges and agrees that as of the date of
this Agreement, upon the expiration or termination of the Amended Sublease,
Kiniksa has no obligation to remove any alterations in the Subleased Premises,
except that Kiniksa shall, at its sole cost and expense, (x) remove its exterior
signage from the Subleased Premises and restore the Subleased Premises following
such removal as required by Section 5.2 of the Lease upon the expiration or
termination of the Amended Sublease, and (y) at Landlord’s option, remove any
telecommunications equipment and wiring installed in connection with the
Sublease and restore the Subleased Premises to their original condition prior to
such installation; (ii) Landlord and Kiniksa hereby acknowledge and agree that,
except as provided in subsection 7(g)(i) above, upon the expiration or earlier
termination of the Amended Sublease, Kiniksa shall only be required to remove
from the Subleased Premises all FF&E (as defined in the Sublease) and all other
personal property of Kiniksa along with any alteration, addition or improvement
for which Landlord specifies removal pursuant to Section 14(1)(i) of the
Original Consent (as defined on Exhibit A attached hereto); (iii) Kiniksa hereby
acknowledges and agrees that upon the expiration or earlier termination of the
Amended Sublease, in no event shall Kiniksa remove any equipment which is
affixed to the Subleased Premises, including but not limited to, as part of the
Project as defined in the Analytical Lab Consent (as defined in on Exhibit A
attached hereto) any lab equipment and casework, refrigeration units,
generators, compressors, benches, hoods, or HVAC systems which require
Landlord's consent or approval in accordance with the Lease unless Landlord
specifies the same for removal pursuant to Section 14(1)(i) of the Original
Consent; and (iv) notwithstanding the foregoing to the contrary, upon the
expiration or termination of the Amended Sublease, Kiniksa shall have no
obligation to remove any alterations, additions or equipment from the Subleased
Premises which are part of the Project and/or which are contained in the
construction drawings dated 5/18/2018 prepared by Olson Lewis Architects and
approved by Landlord by way of letter dated 6/7/2018 to Jonathan Ricker of CSL
Consulting as modified by letter dated 6/22/2018 from Jonathan Ricker of CSL
Consulting to Kenneth Chianca of Boston Properties.

 



 - 6 - 

 

 

(h)Section 4 (Rent), Section 10 (Indemnity), and Section 16 (Security Deposit)
of the Sublease are hereby deleted and Section 14(i)(II) (improvement allowance)
of the Original Consent has expired and is of no further force or effect and
accordingly is hereby deleted.

 

(i)For purposes of clarification, the parties acknowledge that Section 5.7 of
the Lease (indemnity and insurance) shall be applicable to both Landlord and
Kiniksa from and after the Extended Term Commencement Date, it being agreed that
Kiniksa shall have no liability or obligation to indemnify Landlord for any
claim, loss, cost or damage which may have arisen or occurred prior to the
Extended Term Commencement Date, except for any indemnification obligations of
Kiniksa, as subtenant, under the “Sublease Documents” listed on Exhibit A
attached hereto.

 

8.(a)       Tenant warrants and represents that Tenant has not dealt with any
broker in connection with the consummation of this Agreement other than Colliers
International (the “Broker”) and in the event any claim is made against Landlord
relative to dealings by Tenant with brokers other than the Broker, Tenant shall
defend the claim against Landlord with counsel of Tenant's selection first
approved by Landlord (which approval will not be unreasonably withheld) and save
harmless and indemnify Landlord on account of loss, cost or damage which may
arise by reason of such claim.

 

(b)       Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Agreement other than the
Broker; and in the event any claim is made against Tenant relative to dealings
by Landlord with brokers, Landlord shall defend the claim against Tenant with
counsel of Landlord's selection and save harmless and indemnify Tenant on
account of loss, cost or damage which may arise by reason of such claim.
Landlord shall be responsible for the payment of the brokerage commission to the
Broker respecting the Extended Term pursuant to a separate agreement between the
parties.

 

9.Each of Landlord and Kiniksa acknowledges, covenants and agrees that as of the
date of this Agreement it has no demands, causes of action, claims or other
actions against the other under the Sublease.

 

10.Landlord hereby consents to the Fourth Amendment to Sublease Agreement
described on Exhibit A attached hereto.

 



 - 7 - 

 

 

11.This Agreement shall be binding on and shall inure to the benefit of the
Landlord and Kiniksa and their respective successors and assigns as of the date
of this Agreement.

 

12.Except as only as specifically amended herein, the Sublease shall remain
unchanged and in full force and effect.

 

13.The parties acknowledge and agree that this Agreement may be executed by
electronic signature, which shall be considered as an original signature for all
purposes and shall have the same force and effect as an original
signature. Without limitation, “electronic signature” shall include faxed
versions of an original signature or electronically scanned and transmitted
versions (e.g., via pdf) of an original signature.

 

[Remainder of page intentionally left blank]

 



 - 8 - 

 

 

EXECUTED as of this date and year first above written.

 

  92 HAYDEN AVENUE TRUST                  /s/ Patrick Mulvihill   Patrick M.
Mulvihill, For the Trustees of 92 Hayden Avenue Trust, Pursuant to Written
Delegation, but not individually

 

 

  KINIKSA PHARMACEUTICALS CORP.       By: /s/ Michael R. Megna   Name: Michael
Megna   Title: VP, Finance and Chief Accounting Officer     Hereunto duly
authorized               By: /s/ Thomas Beetham   Name: Thomas Beetham   Title:
EVP, Chief Legal Officer     Hereunto duly authorized

 



 - 9 - 

 

 

EXHIBIT A

 

SUBLESE DOCUMENTS

 

1.Sublease Agreement dated March 13, 2018 between Original Tenant and Kiniksa



2.Consent to Sublease dated March 13, 2018 among Landlord, Original Tenant and
Kiniksa



3.First Amendment to Sublease Agreement dated June 26, 2018 between Original
Tenant and Kiniksa



4.Letter Agreement consenting to First Amendment to Sublease dated June 25, 2018
among Landlord, Original Tenant and Kiniksa



5.Second Amendment to Sublease Agreement dated July 17, 2018 between Original
Tenant and Kiniksa



6.Third Amendment to Sublease Agreement dated November 7, 2018 between Original
Tenant and Kiniksa



7.Letter Agreement consenting to Second Amendment to Sublease and Third
Amendment to Sublease dated November 8, 2018 among Landlord, Original Tenant and
Kiniksa



8.Letter Agreement dated August 2, 2019 among Landlord, Original Tenant and
Kiniksa (the “Analytical Lab Consent”)



9.Fourth Amendment to Sublease Agreement dated November 6, 2020 between Original
Tenant and Kiniksa (consented to by Landlord’s in the Agreement to which this
exhibit is attached)

 



 - 10 - 

 